Citation Nr: 0727286	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  02-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran had active military service from September 1979 
to November 1983.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied a rating higher than 40 percent for 
urinary incontinence and an additional claim for a TDIU.  The 
veteran initiated her appeal by filing a timely notice of 
disagreement (NOD) in August 2002.  

Subsequently, in a decision issued in October 2002, the RO 
assigned a higher 60 percent rating for the urinary 
incontinence, retroactively effective from the date of 
receipt of the veteran's claim for an increased rating for 
this condition.  And pointing out that a 60 percent rating is 
the highest possible schedular evaluation for urinary 
incontinence, the RO determined that the October 2002 rating 
action constituted a grant of all benefits sought on appeal 
with respect to this claim.  The veteran perfected her appeal 
to the Board later in October 2002 by submitting a timely 
substantive appeal (VA Form 9), and the only issue she 
mentioned was her claimed entitlement to a TDIU.  This also 
is the only issue her representative mentioned when more 
recently submitting statements in November 2002, 
December 2002, and July 2007.  So, this is the only issue 
currently before the Board.  38 C.F.R. § 20.200 (2006).  

The Board remanded the TDIU claim to the RO for further 
development and consideration in November 2003 and in August 
2005.  The development requested by the Board has not been 
completed.  Nevertheless, as will be discussed below, the 
Board will proceed with final appellate consideration of the 
veteran's claim at this time.  


FINDINGS OF FACT

1.  The question of whether the veteran is entitled to a TDIU 
cannot be answered without a current VA examination.  

2.  VA has made a concerted, good faith, effort to locate the 
veteran and inform her of her scheduled VA examinations.

3.  The veteran failed to report for scheduled VA 
examinations in April 2004, May 2004, September 2005, 
November 2005, and February 2007 without good cause.  The 
examinations were needed to determine whether she meets the 
criteria for a TDIU.  


CONCLUSION OF LAW

The veteran's claim for a TDIU must be denied as a matter of 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(a), 
(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a March 2002 RO letter to the veteran notifying her 
of the VCAA, she has been advised of the laws and regulations 
governing the claim on appeal and the evidence that she must 
supply and the evidence that VA would attempt to obtain.  
Thus, she may be considered to have been advised to submit 
any pertinent evidence in her possession.  Her VA and private 
treatment records through August 2004 have been obtained and 
she was scheduled for several VA compensation examinations, 
including to assess the effect of her service-connected 
disabilities on her employability.  She has not identified 
any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
So, the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in August 2002 - after the 
veteran a VCAA letter in March 2005.  Consequently, there was 
no error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  

The record reflects that the veteran has been provided notice 
of the type of evidence or information needed to establish a 
TDIU.  It does not appear, however, she was notified of the 
other downstream element of her claim as set forth in 
Dingess.  Nevertheless, since the Board is denying her claim, 
any notice defect as to the additional downstream element of 
her claim is moot.  Therefore, she is not prejudiced by the 
Board's consideration of her claim.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (requiring that the Board explain 
why it is not prejudicial to the veteran to consider evidence 
in the first instance, that is, without the RO having 
initially considered it).  

Analysis

A claim for a TDIU is in the nature of a claim for an 
increased rating.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15 
(2006).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he/she can find employment.  
Moreover, there is no statute or regulation which requires VA 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App.  229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2006).  For 
purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  
38 C.F.R. § 4.17 (2006).  Factors to be considered, however, 
will include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.  

The record reflects that service connection is in effect for 
two disabilities: urinary incontinence, rated 60 percent, and 
residuals of a total hysterectomy, rated 30 percent, for a 
combined disability rating of 70 percent.  

A VA genitourinary examination was conducted in June 2002 to 
evaluate the veteran's service-connected urinary 
incontinence.  The examiner was unable to assess whether the 
disability had worsened, however, because she had not had an 
accurate urologic evaluation since 1981, and he also did not 
comment on the effect the disability had on her 
employability.  

Pursuant to the Board's November 2003 remand, the veteran was 
scheduled for a gynecological examination in April 2004, and 
for a genitourinary examination in May 2004, to determine the 
current severity of her service-connected disabilities and to 
obtain a medical opinion concerning whether she is 
unemployable due to her service-connected disabilities.  
However, she failed to report for both examinations.  

Records show the veteran has relocated several times since 
the Board's November 2003 remand.  A November 2003 Report of 
Contact indicates she called the RO with her new address in 
Pittsburgh, Pennsylvania.  In April 2004 and October 2004, 
the RO mailed her a letter regarding the dates and times of 
her VA examinations to this address, but she failed to report 
as scheduled.  Other statements she submitted indicate her 
address was unchanged from the November 2003 Report of 
Contact, through at least September 2004.  

Nevertheless, in March 2005, when the RO mailed the veteran a 
copy of the supplemental statement of the case (SSOC) to her 
Pittsburgh address, it was returned as undeliverable.  A 
Report of Contact indicates she had relocated to Arizona, and 
that a new address for her was obtained from her brother.  
The SSOC was sent to the address provided by her brother 
later in March 2005, and was not returned as undeliverable.  
But in May 2005, the veteran submitted a statement indicating 
she had moved around and had not received any correspondence.  
She provided another new address.  Another copy of the SSOC 
and additional correspondence from the RO were sent to that 
address, but all were returned as undeliverable.  Despite 
that, she continued to use that address in her written 
submissions.  And subsequent correspondence, in June 2005, 
was returned as undeliverable.  

Nevertheless, to afford the veteran the benefit of the doubt 
that, due to her illness or several moves, she may not have 
received the notices of her scheduled examinations, the Board 
again remanded the case in August 2005 so that she might 
again be scheduled for the necessary examinations.  

The records indicate that the veteran was notified at an 
address in Las Vegas, Nevada, that gynecological and 
genitourinary examinations were scheduled in September 2005, 
and, when she did not report for those examinations, the 
examinations were rescheduled in November 2005, and she 
likewise did not report for those examinations.  A letter 
from the RO to the veteran at that Las Vegas address in 
January 2006 was returned by the Post Office.  After 
obtaining another address for the veteran, she was yet again 
notified that the examinations had been rescheduled in 
February 2007.  However, she again failed to report for those 
examinations.  

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a) General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate. Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.

(b) Original or Reopened Claim or Claim for Increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim...the claim shall be denied.

There is no indication the veteran's address has changed 
again; she has not submitted a change of address form, nor 
has any other mail to her been returned as undeliverable.  
If, by chance, she has changed addresses again without 
informing VA, it is well established that it is her 
responsibility to keep VA advised of her whereabouts in order 
to facilitate the conducting of medical inquiry.  If she does 
not do so, "there is no burden on the part of the VA to turn 
up heaven and earth to find [her]."  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The Board would also point out 
that the duty to assist is not always a one-way street.  If a 
veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  And to 
rebut this presumption, there must be "clear evidence" to 
the contrary that either VA's regular mailing practices were 
not regular or they were not followed.  More precisely, in 
order to rebut this presumption the veteran must establish 
both that the mailing was returned as undeliverable and that 
there were other possible and plausible addresses to contact 
him.  See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); 
Woods v. Gober, 14 Vet. App. 214 (2000); Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed that timely notice of the VA examinations was sent 
to the veteran at her most recent address of record.  

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  The record contains no 
justifiable indication of the reasons for the veteran's 
failure to appear for her February 2007 VA examinations.  
Consequently, as no such good cause has been shown, her claim 
for a TDIU must be denied as a matter of express VA 
regulation.  See § 3.655(b).  This is nondiscretionary, as 
evidenced by use of the word "shall" in this regulation.  

The Board further notes, parenthetically, that VA and private 
treatment records dated through August 2004 have been 
obtained.  But those records do not reflect treatment or 
examination for either of the veteran's service-connected 
disabilities, nor do they otherwise indicate that she would 
be entitled to a TDIU, even if the Board had the discretion 
to go ahead and adjudicate her claim.  When, as here, 
disposition of the claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  This is analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  


ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


